      Case 5:21-cv-00252-TES-CHW Document 5 Filed 08/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

MOUSSA DIARRA,                                    *

                     Plaintiff,                   *
v.                                                    Case No. 5:21-cv-00252-TES-MSH
                                                  *
COMMISSIONER OF THE SOCIAL
SECURITY ADMINSTRATION, et al.,                   *

                  Defendants.                     *
___________________________________

                                      JUDGMENT

      Pursuant to this Court’s Order dated July 30, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

      This 2nd day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Vanessa Siaca, Deputy Clerk
